DETAILED ACTION 
1.	This office action is in response to the communicated dated 29 August 2022 concerning application number 16/289,195 effectively filed on 28 February 2019. 

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to
AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims 
3. 	Claims 1, 3, 5-6, 8-10, and 20-22 are pending, of which claims 1, 3, and 8 have been amended; claims 2, 4, 7, 11-19, and 23 have been canceled; and claims 1, 3, 5-6, 8-10, and 20-22 are under consideration for patentability. 

Response to Arguments
4. 	Applicant’s arguments dated 29 August 2022, referred to herein as “the Arguments”, have been fully considered and are persuasive. Therefore, the Examiner has withdrawn the previous rejection of claims 1, 3, 5-6, 8-10, and 20-22. 
Allowable Subject Matter
5. 	Claims 1, 3, 5-6, 8-10, and 20-22 are allowed. 
6. 	The following is a statement of reasons for the indication of allowable subject matter: The prior art of record fails to disclose or suggest a method comprising identifying a loss of hypoxic status, reducing oxygen concentration, and restricting blood flow in the manner recited by the pending claims. Specifically, the prior art of record fails to suggest the limitation that recites “wherein restricting the blood flow consists essentially of application of a 532-nm potassium titanyl phosphate (KTP) laser, a 532-nm neodymium yttrium-aluminum-garnet (Nd:YAG) laser, a 578-nm copper vapor laser, 585-600-nm pulsed dye laser (PDL), a dual 595-nm PDL, a long-pulse alexandrite (755 nm), a 800-983-nm diode laser, a 1,064-nm Nd:YAG laser, or indocyanine green augmented laser therapy.” The following description demonstrates how the prior art of record fails to suggest the recited limitation. 
	Shantha (US 2012/0003296 A1) teaches a method of treating meibomian gland dysfunction ([abstract]). 
	Shantha does not explicitly teach identifying loss of hypoxic status in an eyelid environment of a patient; and reducing oxygen concentration or inducing hypoxia-inducible factors in an said eyelid environment of one or more dysfunctional meibomian glands, thereby restoring a hypoxic status of the eyelid environment or stimulating hypoxia-related pathways in the one or more dysfunctional meibomian glands.  However, Shantha teaches the use of desferrioxamine B to treat meibomian gland dysfunction by removing excess iron from the tissue ([0258, 0260-0261]). The excess iron is used as an indicator to identify a loss of hypoxic status or an increased level of oxygen in the eyelid ([0260-0263]). The Examiner respectfully submits that a person having ordinary skill in the art would have been led to identify the loss of hypoxic status through the excess iron ([0260-0263]). Furthermore, the skilled artisan would have been led to use desferrioxamine B for removal of the excess iron to reduce the oxygen concentration and thereby restore the hypoxic status in the meibomian gland (see the explanation above [0258, 0260-0263]). The advantage of this modification would provide a means for monitoring the oxygen or hypoxic status to treat meibomian gland dysfunction or other dry eye diseases. 
Furthermore, Shantha teaches wherein the reducing of the oxygen concentration is accomplished by restricting blood flow to the one or more dysfunctional meibomian glands and the eyelid environment of one or more dysfunctional meibomian glands (the excessive blood vessel growth may be restricted through the use of anti-angiogenesis factors with the combination of vasoconstrictors [0268]). 
Shantha does not explicitly teach wherein restricting the blood flow consists essentially of application of a 532-nm potassium titanyl phosphate (KTP) laser, a 532-nm neodymium yttrium-aluminum-garnet (Nd:YAG) laser, a 578-nm copper vapor laser, 585-600-nm pulsed dye laser (PDL), a dual 595-nm PDL, a long-pulse alexandrite (755 nm), a 800-983-nm diode laser, a 1,064-nm Nd:YAG laser, or indocyanine green augmented laser therapy. This claim limitation was previously objected and indicated to be allowable if rewritten in an independent form. Specifically, Applicant has rewritten this limitation within the independent claim to make all of the claims allowable. 

The Examiner concludes that the prior art does not provide the requisite teaching, suggestion, and motivation to suggest these specific claim limitations. Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements. 

Statement on Communication via Internet
7. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792